ALLOWANCE

This corrected notice of allowance is mailed to fix issues with clarity of the compound found in the Examiner’s Amendment. No other substantive changes are made to the Allowance of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ response and amendment of 25 August 2021 are entered.
	Claims 5-7, 12-14, 17, and 25-27 have been canceled. Claims 1-4, 8-11, 15-16, 18-24, and 28-30 are pending. Claims 28 and 29 are withdrawn without traverse. Claims 1-4, 8-11, 15-16, 18-24, and 30 are being examined on the merits.
	The restriction requirement of 22 October 2020 remains in effect.
	The objection to claim 1 is withdrawn in light of the amendment filed 25 August 2021.	The rejection of claims 1-4, 8-11, 15-22, and 24 under 35 U.S.C. 112(a) for written description is withdrawn in light of the amendment and remarks filed 25 August 2021. 
	The rejection of claims 2, 3, 9, 10, and 21-23 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 25 August 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with SHEILA GIBSON on 24 February 2022.

The application has been amended as follows: 
	Claims 1-4 are allowed as previously presented.
	Claims 5-7 remain canceled as previously presented.
Claims 8-11 are allowed as previously presented.
Claims 12-14 remain canceled as previously presented.
Claims 15 and 16 are allowed as previously presented.
Claim 17 remains canceled as previously presented.
Claims 18-20 are allowed as previously presented.
In claim 21, delete the second compound “
    PNG
    media_image1.png
    173
    397
    media_image1.png
    Greyscale
” in line 6 and replace with --
    PNG
    media_image2.png
    613
    1359
    media_image2.png
    Greyscale
--.

Claims 22-24 are allowed as previously presented.
Claims 25-27 remain canceled as previously presented.
Cancel claims 28 and 29.
Claim 30 is allowed as previously presented.

Support for the amendment to claim 21 comes from the disclosure of Pfizer compound 5A in the specification as originally filed (p.7 lines 25-26).

Reasons for Allowance
Claims 1-7, 8-11, 15, 16, 18-24, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not recognize a compound as claimed where one or more rhamnose-S2-Y2 moieties is linked to a cationic antimicrobial peptide through a spacer comprising biphenyl-Y1-S-1-X1-. The art recognizes the cationic antimicrobial peptides, but offers no teachings or suggestion to link to rhamnose in the specific chemical linkers as claimed. The claimed compounds are therefore novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                 

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658